Douglas, J.,
dissenting: I don’t believe that a trial judge should conclude that the plaintiffs’ pursuit of a litigated case from the trial court to this court to effectuate the laudable purpose of access to public documents is worth no legal fees at all. I don’t need a record of a motion hearing to find a clear error when no fees at all are awarded to a successful plaintiff. Such a result speaks for itself. I would require a clear and explicit statement of why fees are not being awarded in an RSA ch. 91-A case. See Moskowitz v. Moskowitz, 118 N.H. 199, 385 A.2d 120 (1978). To do otherwise turns the right-to-know law and N.H. Constitution part I, article 8 into dead letters.